This is a personal tort, and may be considered in two points of view; either as a crime to be punished, in which case moritur cum persona; or as an injury to the party, in which case it is reasonable that the executor should have a remedy.
Adjournatur; and afterwards it was argued by the court.
DODERIDGE and WHITLOCK, JJ., pro quaerente. It is not injury to theperson of the testator, but to his estate; and as action lies for the executor, who, as to the personal estate, represents the person of the testator. Therefore the action well lies, under the equity of the statute.
CREW, C. J., and JONES, J., e contra. The action did not lie at common law, and this is not de bonis et catallis, within the statute.